Citation Nr: 0102689	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991 & Supp. 2000).  

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1946 to 
March 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant requested a local hearing in her notice of 
disagreement (NOD), but stated that she would not be able to 
afford the expense of traveling to the RO.  She subsequently 
indicated her desire to appear for a hearing before the 
Board; however, she again went on to state that she would not 
be able to attend such hearings because she could not afford 
to travel to either location where the hearing would be held.  
In this regard, the Board notes that the Government may not 
assume any expense incurred by an appellant with respect to a 
hearing.  See 38 C.F.R. § 20.704(a).  

The issue of service connection for the cause of the 
veteran's death is addressed in the remand portion of this 
decision.  The Board notes that this issue is not 
inextricably intertwined with the other two issues on appeal, 
as they are being decided as a matter of law, on a statutory 
basis.  The issue of service connection for the cause of 
death will therefore have no impact on the outcome of either 
of these claims whether its disposition is favorable or 
unfavorable.  

As will be noted in the remand, additional evidence has been 
submitted to the Board that has not been considered by the 
RO.  While this evidence is pertinent to the issue of service 
connection for the cause of death, the Board finds that it is 
not pertinent to the issues of entitlement to DIC benefits 
under section 1318 or accrued benefits.  

It is not pertinent to the issue of section 1318 benefits 
because it does not provide evidence indicating that the 
veteran had a totally disabling service connected disability 
for ten years prior to his death.  It is not pertinent to the 
issue of accrued benefits because it does not help to 
establish that the veteran had a claim pending at death.  See 
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  

3.  The veteran had no pending claims for VA benefits at the 
time of his death.  


CONCLUSIONS OF LAW

1.  The appellant's claim for a grant of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 is without legal 
merit.  38 U.S.C.A. §§ 1318 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.22 (2000);  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The appellant's claim for accrued benefits is without 
legal merit.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107), 38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 2000); 38 C.F.R. § 3.1000 (2000); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

New Duty to Assist Law

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  



In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

38 U.S.C.A. § 1318

The Secretary shall pay benefits under 38 U.S.C.A. § 1318 to 
the surviving spouse and to the children of a deceased 
veteran in the same manner as if the veteran's death were 
service connected where the veteran dies, not as the result 
of his own willful misconduct, and who was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if:

(1)  the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 



(2)  the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or 

(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 

38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100 percent disability rating for 
the statutory period of time; (2) the veteran would have been 
in receipt of a 100% disability rating for such time but for 
CUE in a final rating or Board decision; or (3) if under 
specific and limited exceptions, the veteran was 
"hypothetically" entitled to a 100 percent disability 
rating for the required period of time.  Marso v. West, No. 
97-2178 (U.S. Vet. App., December 23, 1999); see 38 C.F.R. 
§ 3.22 (1999).  

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 applies, i.e., for those 
"entitled to receive" claims received prior to the March 
1992 effective date of section 20.1106, or where a veteran 
had never filed a claim for VA benefits, and therefore no 
final VA decision regarding the veteran's level of disability 
was made.  See Marso, supra (citing to Carpenter v. West, 
11 Vet. App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 
(1998). 

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended in 
part to clarify that entitlement to DIC benefits under 38 
U.S.C.A. § 1318 does not include consideration of 
"hypothetical entitlement" and to make it clear that 
payment of DIC is authorized only where the veteran had 
established, during his or her lifetime, a right to receive 
total service-connected disability compensation for the 
required period or would have been entitled but for clear and 
unmistakable error.  See 38 C.F.R. § 3.22 (2000); 65 Fed. 
Reg. 3388 (January 21, 2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  In this case, the law in 
effect prior to January 21, 2000 is clearly more favorable, 
as it allowed for an additional way to obtain benefits 
through a theory hypothetical entitlement that has since been 
precluded.  

Accrued Benefits

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.1000 (2000).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of death ... will be 
considered to have been met when there is on file at the date 
of the veteran's death:

(i) ... evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.

38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
appellant's claim, including any relevant records adequately 
identified by the appellant as well as authorized by her to 
be obtained.  

The appellant has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

As was stated previously, the veteran's service medical 
records were destroyed by the 1973 fire in St. Louis.  Where 
the veteran's service medical records are lost or destroyed, 
the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In such cases where service records 
have been lost or destroyed, the Board is under a duty to 
advise the veteran of alternative forms of evidence that can 
be developed to substantiate the claim.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  

The Board is of the opinion that this duty has been 
satisfied.  Upon learning that the service medical records 
had been destroyed, the RO promptly notified the appellant of 
this and advised her to provide information as instructed in 
the NA Form 13055 so that alternative sources for such 
records could be searched.  

In response, the appellant provided no data regarding the 
veteran's service or in-service medical treatment; she only 
provided information regarding post-service treatment.  The 
Board notes that such post-service treatment is already on 
file.  

The RO sent a second request to the appellant with an 
enclosed NA Form 13055 advising the appellant to provide 
information regarding in-service medical records and 
treatment.  It stressed that the dates specified should fall 
within the veteran's service period, which was also noted in 
the notice.  

While the appellant responded by noting the organization to 
which the veteran was assigned, she failed to follow the RO's 
instructions of providing specific dates of in-service 
treatment.  In fact, she failed to provide any information 
with respect to in-service medical treatment.  Rather, she 
merely reported the veteran's February 1989 post-service 
treatment which she had reported in the previous NA Form 
13055.  

VA's duty to assist is not a one-way street; but rather, 
claimants are expected to comply with reasonable requests.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In addition, it is unclear whether such records would even be 
relevant to the issues currently being decided.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  It also 
specifically enumerates the requirements of the duty to 
assist.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the appellant under this new legislation.  
Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the appellant's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.  


Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318

The record shows that the veteran was not service connected 
for any disabilities during his lifetime.  Therefore, 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
cannot be granted because the veteran could not have been 
rated as totally disabled for the required statutory period 
of time, as he was never service connected for a disability 
during his lifetime.  38 U.S.C.A. § 1318(b).  

The Board further finds that the theories of entitlement to 
section 1318 entitlement based on CUE or hypothetical 
entitlement are not for application in this case.  With 
respect to CUE, there are no final decisions during the 
veteran's lifetime upon which a claim for CUE could be made.  
With respect to hypothetical entitlement, the appellant has 
never raised a claim for section 1318 DIC benefits under a 
theory of hypothetical entitlement.  The appellant has made 
no contentions, specific or general, as to why the veteran 
should have been entitled to a total disability rating for 
the statutory time period based on hypothetical entitlement.  
Cole v. West, 13 Vet. App. 268, 276-279 (1999).  

In light of the above, the Board concludes that further 
action or consideration with respect to entitlement to 
section 1318 benefits based on CUE or hypothetical 
entitlement is not warranted as to this particular portion of 
the section 1318 analysis.  

As the criteria for a grant of entitlement to DIC benefits 
pursuant to section 1318 have not been satisfied, there is no 
entitlement and the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
thereby warranting a denial of the claim as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

In December 1990 the RO received a statement from the veteran 
stating that he was currently sick, and indicated that he 
became sickly while he was in Guam.  He also reported that he 
was sick several times but was not confined to a hospital.  
He indicated an interest in VA benefits but did not specify 
which types of benefits.  

In a January 1991 affidavit, the veteran reported that he was 
sickly and had occasional stomach pain while stationed in 
Guam and that this sickness had continued to the present, 
causing his health to deteriorate.  

The veteran's death certificate documents that he passed away 
in October 1995.  The cause of death was listed as myocardial 
infarction.  

In July 1998 the appellant submitted her claim for dependency 
and indemnity compensation (DIC).  

In the instant case, the Board concludes that there were no 
claims for VA benefits pending at the time of the veteran's 
death, as there is no indication that the veteran submitted a 
claim for VA benefits during his lifetime.  

The veteran's November 1990 statement and January 1991 
affidavit are not considered claims for VA benefits.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

While the November 1990 statement indicates a possible intent 
to apply for benefits, it does not sufficiently identify what 
kind of benefits were being sought.  Further, even assuming 
that his statement can be interpreted as a claim for service 
connection, the veteran did not identify any condition that 
he thought was service connected.  He merely reported being 
sickly during and following service.  He did not identify a 
disability for which he was seeking service connection.  Id.  
Therefore, the November 1990 statement does not sufficiently 
identify a benefit sought to constitute a claim for VA 
benefits.  

The January 1991 affidavit does not constitute a claim 
because it indicates no intent on the part of the veteran to 
apply for one or more VA benefits.  There is no reference in 
this affidavit to a VA benefit being sought.  Id.  

As was stated above, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones, supra.  

Since there were no claims for VA benefits pending at the 
time of the veteran's death, the appellant's claim for 
accrued benefits must be denied as a matter of law.  

As the law and not the evidence is dispositive in this case, 
entitlement to payment of accrued benefits to the appellant 
is denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet App 426 (1994); Jones, supra; 38 U.S.C.A. 
§§ 5101(a), 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000.  


ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.  

Entitlement to accrued benefits is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the case at hand the appellant has submitted additional 
evidence to the Board subsequent to the most recent RO rating 
decision.  In this statement, the appellant contended that 
the veteran had hypertension while he was in the service.  
Such a contention has not been made before.  The Board 
therefore finds that it is pertinent to the issue on appeal.  

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under 38 C.F.R. 
§ 20.1304 must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived by the appellant or representative or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c).  

As the above-mentioned evidence was submitted directly to the 
Board, the RO has not had the opportunity to consider this 
evidence.  There is no indication that the RO considered this 
evidence in connection with the claim and the appellant has 
not waived RO consideration of this evidence.  Therefore, a 
remand is required so that the RO may review this evidence 
and prepare an SSOC.  

The Board again notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In particular, in the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case at hand the record indicates that the cause of 
death was a myocardial infarction, and the appellant has 
contended that the veteran's cause of death is related to his 
military service.  

There are lay statements on file from individuals who stated 
that, while serving with him in Guam, the veteran appeared 
sickly and confided that he was experiencing off and on 
stomach pain.  There is also an affidavit from the veteran in 
which he stated that he became sickly while in Guam and that 
he was also having occasional stomach pain.  

It is unclear whether a VA medical opinion is warranted in 
this instance, as it appears that the evidence of record does 
not even indicate that the cause of death may be related to 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

However, as this case requires a remand for consideration of 
additional evidence, the Board is of the opinion that it 
would be helpful to also order a VA medical opinion to 
possibly clarify the etiology of the cause of death.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Thereafter, the RO should request a 
VA medical opinion from an appropriate 
medical specialist to carefully review 
the records pertaining to the veteran's 
medical history and his cause of death.  


The claims file, the criteria and a 
separate copy of this remand should be 
made available to and reviewed by the 
medical specialist in conjunction with 
the review of the records and the medical 
opinion report should be annotated in 
this regard.  

The examiner should review all evidence 
of record.  Based on the review of the 
evidence of record, the examiner should 
answer the following:  

What is the degree of medical probability 
that the cause of the veteran's death was 
related to an injury or disease incurred 
in or aggravated by active service?  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinion 
report(s) to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand, and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000); Stegall, supra.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for the cause 
of the veteran's death.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue an SSOC 
containing all applicable criteria pertinent to the 
appellant's claim.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



